Title: From James Madison to Alexander White, 14 April 1794
From: Madison, James
To: White, Alexander


Dear Sir
Philada. Apl. 14. 1794
I have recd. your two favors of Mar. 31. & Apl. 7. The motion of Clarke to suspend the imports from G. B. & Ireland till redress be obtained on the spoliations & the treaty has been the subject of much debate and is not yet decided. It is generally supposed that a considerable majority of the House are in favor of it. It is a subject however on which opinions may be much influenced by contingent events. The revocation of the act of Novr. 6. has not been without a mollifying effect: but it is so generally ascribed to other motives than goodwill to us, and so evidently susceptible of the abuse you mention that it is considered by none as a decisive change of policy towards this Country. The other propositions of different sorts have all slept on the table since this of Clarke has been in agitation. It is said that the idea of a Minister extraordinary is under the favorable deliberations of the Executive Cabinet, as a measure preferable to any Legislative operation in the first instance. Lord Dorch⟨es⟩ter’s Speech is believed to be genuine: tho’ questioned at first, and still ⟨so⟩ by a few. The French continue to triumph over Wurmser & Brunswick. Yrs
J Madison Jr
